Mr. Chief Justice Breese, dissenting: I can not believe it was the intention of the legislature to authorize the levy and sale of the property of A to pay the taxes assessed against B. The design of the statute evidently was, to prevent any person whose property has been levied on for taxes assessed against him, to question it in an action of replevin, and that is the extent of McClaughry v. Cratzenberg, 39 Ill. 117, as the reasoning of the opinion shows. A person may be passing through a town or city of this State, with his vehicle, and it is seized by a tax gatherer for the taxes, not assessed against that property or its owner, but against another person. Under this decision, that official in Chicago, or any other place, can enter the dwelling of a person, and take from it his choicest furniture, his heir-looms and valuable works of art, to pay taxes not assessed against it and for which it is not liable. It is poor satisfaction, and the merest trifling with one’s rights to property, to say he can sue the officer in trover or trespass. The officer may not be able to respond in damages, and in the meantime the owner has lost an article of property for which money would be no compensation, as there is a matter of sentiment involved in the possession of such. It would be no satisfaction to one on a journey, to have his horse and carriage taken from him in this way, and be denied a speedy remedy, by replevin, to repossess himself of his property, and proceed on his journey. Nor would it be to a farmer, who has brought a load of wheat to market. In this case there was no public necessity for this levy, as the land, upon which the tax was assessed, was immovable, and could be sold, as in like cases, for the taxes. I can not believe it could have been the intention of the law-makers that this act should have the construction now given it by this court. Every man’s property is now at the mercy of the tax gatherer, whether taxes are due upon it or not. This is, in my opinion, a great wrong and injustice.